DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 05 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,561,078 to Seibel et al in view of U.S. Patent Application Publication 2019/0175407 to Bacher et al.
In regards to claim 1, Seibel teaches a laser probe assembly (endoscope) comprising a probe body shaped and sized for grasping by a user and a probe tip housing a fiber (Columns 5 and 6; scanning device/system for an internal site/patient body), the fiber (250) (Figures 3A, 3B and 4) comprising a core (252) configured to transmit a laser light beam (276) and an outer cladding (254) surrounding the core, wherein the outer cladding is configured to transmit an illumination light (278).  Seibel further teaches the fiber further comprises a coating (258) surrounding the outer cladding and the illumination light and the laser light beam are provided by a surgical laser system coupled to a proximal end of the fiber (Figure 4), the illumination light is focused by a lens (282) of the surgical laser system onto the core and the outer cladding and the laser light beam is focused by the lens of the surgical laser system onto the core.
	Although Seibel does not expressly teach the fiber further comprises an inner cladding, the inner cladding surrounds the core, the outer cladding surrounds the inner cladding and wherein the inner cladding is also configured to transmit the illumination light, Seibel does teach the fiber to be a multi-cladding fiber having more than two cladding layers.  (Column 8)  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have further included an inner cladding, the inner cladding surrounds the core, the outer cladding surrounds the inner cladding.  Furthermore, Seibel shows in Figure 4 the illumination light to be focused to the outer edge of the outer cladding and therefore would also include the inner cladding layer.
Further, although Seibel does not expressly state for the coating has a refractive index that is less than a refractive index of the outer cladding, Seibel teaches each of the rings extending outwardly from the core to have a lower refractive index than the previous one.  (Column 7-8)  Furthermore, the claimed relationship between the coating and outer cladding is an inherent property of the fiber.  In order for the fiber to confine light to transmit through, the refractive index of the coating must be less than the refractive index of the outer cladding to provide Total Internal Reflection.  Therefore, the coating has a refractive index that is less than a refractive index of the outer cladding is an inherent property of the fiber.
And lastly, Seibel teaches the core to have a refractive index of the core is greater than a refractive index of the outer cladding.  (Column 7-8)  But Seibel fails to expressly teach the core is doped with a dopant such as germanium (Ge).  However, Bacher also teaches a laser system including a laser probe using a fiber to transmit optical signals.  Bacher further teaches the core to be doped with germanium [0084] in order to increase the refractive index of the core layer to create light guiding properties/Total Internal Reflection.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided teach the core doped with a dopant such as germanium (Ge).  
In regards to claim 3, Seibel teaches the core and the outer claddings comprise fused silica and the inner cladding comprises fused silica.  (Column 7)  But Seibel fails to expressly teach the inner cladding to be fluorine-doped.  However, Bacher also teaches a laser system including a laser probe using a fiber to transmit optical signals.  Bacher further teaches the inner cladding to be fluorine-doped [0078] in order to alter the refractive index of the inner cladding layer to create light guiding properties/Total Internal Reflection.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the inner cladding to be fluorine-doped.
In regards to claim 9, Seibel teaches the core is further configured to transmit the illumination light. (Figure 4)
In regards to claim 10, Seibel teaches a fiber (250) (Figures 3A, 3B and 4), comprising a core (252) configured to transmit a laser light beam (276) and an outer cladding (254) surrounding the core, the outer cladding configured to transmit an illumination light (278).  Seibel further teaches the illumination light and the laser light beam are provided by a surgical laser system coupled to a proximal end of the fiber (Figure 4), the illumination light is focused by a lens (282) of the surgical laser system onto the core and the outer cladding and the laser light beam is focused by the lens of the surgical laser system onto the core.
Although Seibel does not expressly state for the coating has a refractive index that is less than a refractive index of the outer cladding, Seibel teaches each of the rings extending outwardly from the core to have a lower refractive index than the previous one.  (Column 7-8)  Furthermore, the claimed relationship between the coating and outer cladding is an inherent property of the fiber.  In order for the fiber to confine light to transmit through, the refractive index of the coating must be less than the refractive index of the outer cladding to provide Total Internal Reflection.  Therefore, the coating has a refractive index that is less than a refractive index of the outer cladding is an inherent property of the fiber.
Lastly, Seibel teaches the core to have a refractive index of the core is greater than a refractive index of the outer cladding.  (Column 7-8)  But Seibel fails to expressly teach the core is doped with a dopant such as germanium (Ge).  However, Bacher also teaches a laser system including a laser probe using a fiber to transmit optical signals.  Bacher further teaches the core to be doped with germanium [0084] in order to increase the refractive index of the core layer to create light guiding properties/Total Internal Reflection.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided teach the core doped with a dopant such as germanium (Ge).  
In regards to claim 11, Seibel teaches the core is further configured to transmit the illumination light. (Figure 4)
In regards to claim 12, Seibel teaches the core comprises fused silica, and wherein the outer cladding comprises fused silica. (Column 7 and 8)
In regards to claim 13, although Seibel does not expressly teach the fiber further comprises an inner cladding, the inner cladding surrounds the core, the outer cladding surrounds the inner cladding and wherein the inner cladding is also configured to transmit the illumination light, Seibel does teach the fiber to be a multi-cladding fiber having more than two cladding layers.  (Column 8)  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have further included an inner cladding, the inner cladding surrounds the core, the outer cladding surrounds the inner cladding.  Furthermore, Seibel shows in Figure 4 the illumination light to be focused to the outer edge of the outer cladding and therefore would also include the inner cladding layer.
In regards to claim 14, Seibel teaches the core and the outer claddings comprise fused silica and the inner cladding comprises fused silica.  (Column 7)  But Seibel fails to expressly teach the inner cladding to be fluorine-doped.  However, Bacher also teaches a laser system including a laser probe using a fiber to transmit optical signals.  Bacher further teaches the inner cladding to be fluorine-doped [0078] in order to alter the refractive index of the inner cladding layer to create light guiding properties/Total Internal Reflection.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the inner cladding to be fluorine-doped.
Response to Arguments
Applicant's arguments filed 05 May 2022 have been fully considered but they are not persuasive.  Applicant argues Seibel fails to teach the limitations as amended in claim 1.  However, the Examiner has relied upon Siebel in view of Bacher to teach the dopant limitations.
Conclusion
Applicant's amendment presents a new combination of limitations and therefore,  necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874